Citation Nr: 1226062	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  12-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1950 to April 1953.  The Veteran was a prisoner of war in Korea from November 2, 1950 to April 21, 1953.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea started when he was in service.  Service treatment records reflect that the Veteran reported difficulty sleeping.  The July 1953 separation examination report notes that the Veteran, "complained of extreme nervousness and difficulty sleeping since a POW."  

Post-service medical records reflect a current diagnosis and treatment of obstructive sleep apnea.   

The Veteran has not been afforded a VA examination for his claimed sleep apnea.  The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Under McLendon, a VA examination is necessary to decide the Veteran's claim for service connection for sleep apnea.    

In addition, in a statement in support of his claim, the Veteran's representative contended that the Veteran's sleep apnea may be related his service-connected coronary artery disease and hypertension.  As an opinion regarding the causal relationship between these disabilities has not been obtained,  the VA examination should address whether sleep apnea is related to service-connected coronary artery disease with hypertension.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of sleep apnea.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.   

2.  The examiner should diagnose any current apnea.  The examiner should address the following questions:

a.  Is sleep apnea at least as likely as not (50 percent or greater likelihood) related to service, including the July 1953 complaint of difficulty sleeping.  The examiner should provide a detailed rationale for the opinion.  

b.  Is sleep apnea at least as likely as not proximately caused by, or due to, service-connected coronary artery disease with hypertension?  The examiner should provide a detailed rationale for the opinion.
   
c.  Is sleep apnea aggravated by service-connected coronary artery disease with hypertension?  The examiner should provide a detailed rationale for the opinion.   

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and should be afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



